Case: 2:19-cv-00056-WOB-CJS Doc #: 28 Filed: 09/16/19 Page: 1 of 2 - Page ID#: 535



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     COVINGTON

 NICHOLAS SANDMANN, by and through
 his parents and natural guardians, TED             Civil Action No. 2:19-cv-00056-WOB-CJS
 SANDMANN and JULIE SANDMANN,

             Plaintiffs,
                                                    Judge William O. Bertelsman
                                                    Magistrate Judge Candace Smith

 v.                                                 DEFENDANT NBCUNIVERSAL MEDIA,
                                                    LLC’S MOTION TO STRIKE
                                                    ALLEGATIONS IN PLAINTIFF’S FIRST
                                                    AMENDED COMPLAINT

 NBCUNIVERSAL MEDIA, LLC,

             Defendant.



        Defendant NBCUniversal Media, LLC (hereinafter “NBCUniversal”), by its undersigned

 counsel, respectfully moves this Court to strike paragraphs 147 through 185 of Plaintiff’s First

 Amendment Complaint (Doc. 23) pursuant to Fed. R. Civ. P. 12(f), on the ground that these

 paragraphs are immaterial and impertinent to the defamation claims asserted by Plaintiff. A

 memorandum in support of NBCUniversal’s Motion to Strike, and a proposed entry, are

 attached.


                                                         Respectfully submitted,

                                                         /s/ Darren W. Ford
                                                         John C. Greiner (Pro Hac Vice)
                                                         GRAYDON HEAD & RITCHEY LLP
                                                         312 Walnut St.
                                                         Suite 1800
                                                         Cincinnati, OH 45202
                                                         Phone: (513) 629-2734
                                                         Fax: (513) 333-4316

                                                1
Case: 2:19-cv-00056-WOB-CJS Doc #: 28 Filed: 09/16/19 Page: 2 of 2 - Page ID#: 536



                                               jgreiner@graydon.com

                                               &

                                               J. Stephen Smith (KBA #86612)
                                               Darren W. Ford (KBA #95373)
                                               GRAYDON HEAD & RITCHEY LLP
                                               2400 Chamber Center Drive
                                               Suite 300
                                               Ft. Mitchell, KY 41017
                                               Phone: (859) 578-3070
                                               Fax: (859) 578-3071
                                               ssmith@graydon.com
                                               dford@graydon.com

                                               ATTORNEYS FOR DEFENDANT




 9729581.2




                                        2
